Citation Nr: 1122291	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-25 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epididymitis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial rating in excess of 20 percent since November 30, 2007, for residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims folder was thereafter transferred to the RO in Winston-Salem, North Carolina.  

In the rating decision on appeal, the RO granted service connection for residuals of prostate cancer and assigned a 100 percent rating effective August 23, 2006.  A noncompensable rating was assigned from August 1, 2007.  In the May 2008 statement of the case, the RO restored the 100 percent rating effective August 1, 2007, and assigned a 20 percent rating effective November 30, 2007.  Given the above, the Board has characterized the issue as stated on the title page.  As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has further characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran was scheduled for a hearing at the RO in November 2008; however, in October 2008, he indicated that he no longer desired a hearing.  

In November 2008, the Veteran submitted additional evidence, with a waiver of RO consideration.  Thus, the Board may proceed with appellate review at this time.

In a February 22, 2011, decision, the Board dismissed the claim of entitlement to an increased rating for the Veteran's right knee disability and remanded the other claims for further development.  Although the instant decision vacates that part of the February 2011 Board decision that remanded the claims on appeal, the dismissal will remain undisturbed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for chronic bronchitis, claimed as due to asbestos exposure; metatarsalgia of the left foot; hypertension; and arthritis of the shoulders, hips, and ankles; and, entitlement to increased ratings for lumbar spine osteoarthritis, hiatal hernia with pyloric channel ulcer and esophageal reflux, and residuals of left wrist fracture have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On February 22, 2011, the Board issued a decision that, in part, remanded the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss and epididymitis; that February 22, 2011 decision also denied a claim of entitlement to service connection for tinnitus, as well as a claim of entitlement to an initial rating in excess of 20 percent since November 30, 2007, for residuals of prostate cancer.

2.  On April 11, 2011, the Board discovered that the correspondence from the Veteran that indicated the existence of outstanding records was in fact from another veteran with the same first and last names, that had been misfiled in the Veteran's claims file.  

3.  The November 1988 rating decision, which denied service connection for bilateral hearing loss, is final.

4.  New evidence raising a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss has been received.

5.  The January 1998 rating decision, which denied service connection for epididymitis, is final.

6.  New evidence raising a reasonable possibility of substantiating the claim of entitlement to service connection for epididymitis has not been received.

7.  Since November 30, 2007, the Veteran's residuals of prostate cancer have not been manifested by a daytime voiding interval of less than one hour, or awakening to void five or more times per night; there is also no showing that the Veteran uses absorbent materials that must be changed 2 to 4 times daily.


CONCLUSIONS OF LAW

1.  That part of the February 22, 2011, Board decision remanding the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, whether new and material evidence has been received to reopen a claim of entitlement to service connection for epididymitis, entitlement to service connection for tinnitus, and entitlement to an initial rating in excess of 20 percent since November 30, 2007, for residuals of prostate cancer is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105(d) (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for epididymitis.  38 U.S.C.A. §§ 5108, 7105(d) (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The criteria for an initial rating in excess of 20 percent for residuals of prostate cancer since November 30, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, Diagnostic Code 7528. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  

At the time of the February 22, 2011, Board decision, correspondence thought to be from the Veteran indicated that a supplemental statement of the case (SSOC) had not been associated with the claims file and that there were outstanding VA medical records pertinent to the appeal.  On April 11, 2011, the Board discovered that such correspondence, thought to be from the Veteran, was in fact from another veteran with the same first and last names that had been misfiled in the instant Veteran's claims folder.  Thus, the Veteran has been denied due process of law.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

Accordingly, that part of the February 22, 2011, Board decision that remanded the issues on appeal is vacated.  

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, with respect to the hearing loss, tinnitus, and epididymitis claims, the Veteran was sent a letter in June 2006 that fully addressed all notice elements and set forth the bases for the prior denials with respect to the requests to reopen.  Such communication was issued prior to the initial RO decision in these matters.  The letter also provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify for these issues.

Moreover, the Veteran's prostate cancer claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Claims to Reopen

The Veteran's claim of entitlement to service connection for bilateral hearing loss was originally denied in a November 1988 rating decision.  The basis of the denial was that, although he was diagnosed with hearing loss in service, the diagnosis was not based on audiometric findings and current audiometry showed normal hearing.  His claim of entitlement to service connection for epididymitis was originally denied in a January 1998 rating decision.  The basis of the denial was that the disorder was diagnosed after separation from service, in 1996, and there was no evidence of a link between the disorder and service.  The Veteran did not appeal either decision.  Thus, the decisions became final.  38 U.S.C.A. § 7105.

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

With respect to hearing loss, the pertinent evidence received since the November 1988 denial includes VA treatment notes indicating a diagnosis of bilateral hearing loss.  A January 2008 VA audiology consult report reflects a history of decreased hearing bilaterally for 40 years, with a history of hunting since childhood and service in the Marine Corps, serving with artillery for 15 years and working around helicopters for four years.  The diagnosis was of normal to moderately severe bilateral sensorineural hearing loss.  On his VA Form 9, the Veteran stated that his hearing loss is the result of his service in the military long before hearing conservation.  In this regard, the Board observes that his DD Form 214 reflects that he served as a field artillery projectile man.

At the time of the prior denial, a June 1988 VA audiologic examination revealed normal hearing bilaterally.  See 38 C.F.R. § 3.385 (2010).  The record now indicates that the Veteran has bilateral hearing loss that may be related to his exposure to loud noises in service.  Thus, the new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have been met and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

With respect to the epididymitis, although numerous VA and private medical records have been added to the claims file since the January 1998 denial, none of the evidence presented new findings as to the onset or etiology of the disorder.  Moreover, the Veteran has not set forth any specific arguments regarding the epididymitis.  As such, the evidence does not help to establish that the epididymitis had its onset in or is related to service.  Therefore, the Board finds that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for epididymitis.  Accordingly, the claim must remain denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Id.

The Veteran's residuals of prostate cancer have been rated under Diagnostic Code 7528, 38 C.F.R. § 4.115b (2010), which provides for a 100 percent rating for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2010).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding.  Under the criteria for urinary frequency, a 20 percent rating is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night; and a 40 percent rating is assigned for a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  

For continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence, the criterion for the next higher rating, or 40 percent rating, is the wearing of absorbent materials which must be changed 2-4 times per day. 38 C.F.R. § 4.115a.

The criteria for renal dysfunction provide for a 30 percent rating when albumin is constant or recurring with hyaline and granular casts or red blood cells, or for transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101.  Constant albuminuria with some edema, or a definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  Persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  A 100 percent rating is assigned when the disability requires regular dialysis, or precludes more than sedentary activity due to one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  

After a careful review of the record, the Board finds that an initial rating in excess of 20 percent since November 30, 2007, is not warranted for the Veteran's residuals of prostate cancer.  

A November 30, 2007, VA examination report reflects a history of prostate cancer with radiation therapy ending on January 9, 2007.  The Veteran reported a daytime voiding frequency of 6 times at an interval of two to four hours, and a nighttime voiding frequency of two to four times at an interval of two hours.  Blood test and urinalysis were reportedly normal, except for minimally elevated hematocrit.  Of note, the albumin level was normal.

March 2008 private laboratory results reflect a normal albumin level.

A July 2008 letter from a private practitioner reflects that the Veteran experiences bladder incontinence, a common side effect of radiation therapy.  There was no indication of use of absorbent materials, however.

A September 2008 VA treatment note reflects no new genitourinary complaints.

Given the above, the Board finds that, since November 30, 2007, the Veteran's residuals of prostate cancer have been manifested by a daytime voiding interval of two to four hours and awakening to void two to four times per night.  Thus, his disability has not been manifested by a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  Accordingly, a higher 40 percent rating is not warranted under the criteria for urinary frequency.  

Moreover, although bladder incontinence is referenced, there is no indication that the Veteran requires use of absorbent materials.  Accordingly, a higher evaluation is not warranted on this basis.

Furthermore, without evidence of constant or recurring albumin with hyaline and granular casts or red blood cells, a higher rating is not warranted under this criterion for renal dysfunction.  Although the Veteran has hypertension, the record shows that it has been diagnosed as essential, indicating that no cause has been identified.  Moreover, the hypertension was diagnosed in 2001, prior to the radiation therapy for prostate cancer.  Thus, a higher rating is not warranted under this criterion for renal dysfunction.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation here.  However, after review, the Board finds that there are no other relevant diagnostic codes for consideration.

In sum, there is no support for a higher rating here.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected residuals of prostate cancer, namely a daytime voiding interval of less than one hour or awakening to void five or more times per night, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

That part of the February 22, 2011, Board decision remanding the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, whether new and material evidence has been received to reopen a claim of entitlement to service connection for epididymitis, entitlement to service connection for tinnitus, and entitlement to an initial rating in excess of 20 percent since November 30, 2007, for residuals of prostate cancer is vacated.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for epididymitis is denied.

An initial rating in excess of 20 percent for residuals of prostate cancer since November 30, 2007, is denied.


REMAND

The Board finds that further development is needed on the remaining claims, for the reasons discussed below.  

With respect to the bilateral hearing loss claim, given the in-service acoustic trauma and current diagnosis of hearing loss in both ears, the RO should afford the Veteran a VA examination to determine the nature and etiology of such hearing loss.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to tinnitus, the Veteran's service treatment records reflect complaints of pain and ringing in the ears in 1974, diagnosed as external otitis, and a report of tinnitus after being with the artillery in December 1980.  However, there were no further complaints, including during his June 1987 retirement examination.  Post-service, a January 2008 VA audiology consult report reflects a history of daily tinnitus for the past five years with a history of hunting since childhood and service in the Marine Corps, serving with artillery for 15 years and working around helicopters for four years.  

Given the in-service acoustic trauma and reports of tinnitus, along with current complaints of tinnitus, see Layno v. Brown, 6 Vet. App. 465 (1994), the RO should afford the Veteran a VA examination to determine the nature and etiology of such tinnitus.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiologic examination to determine the nature, extent, onset, and etiology of his hearing loss and tinnitus.  The claims file should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  

The examiner should comment on the Veteran's reported onset and continuity of his hearing loss and tinnitus, and opine as to whether it is at least as likely as not that any hearing loss or tinnitus is related to or had its onset in service, particularly, as associated with his report of in-service acoustic trauma.  

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


